911 F.2d 723Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kerry Lee NIXON, Plaintiff-Appellant,v.James RECTOR, Oceana Commissary Store, Defendant-Appellee,andChristopher P. Martin, Agency Representative, Department ofthe Navy, Navy Resale System Support, OfficeCommissary Division, Defendant.
No. 90-2062.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 19, 1990.Rehearing Denied Aug. 16, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (C/A No. 89-713-N)
Kerry Lee Nixon, appellant pro se.
Susan Lynn Watt, Office of the United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER,* Senior Circuit Judge.
PER CURIAM:


1
Kerry Lee Nixon appeals from the district court's order denying relief in his Title VII action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Nixon v. Martin, C/A No. 89-713-N (E.D.Va. Mar. 21, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Senior Judge Butzner recused himself from participation in this appeal.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)